Citation Nr: 1625138	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the reduction of the rating for the Veteran's service-connected degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis from 30 percent to 20 percent effective December 1, 2008 was proper.

2.  Entitlement to an increased rating for lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis evaluated at 40 percent effective September 21, 2006, 10 percent effective October 23, 2008, 40 percent effective November 8, 2011, and 20 percent effective June 5, 2015.

3.  Entitlement to a higher initial rating for service connected right L5 radiculopathy
associated with degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis, currently evaluated as 10 percent disabling effective October 23, 2008.  

4.  Entitlement to a higher initial rating for service connected left L5 radiculopathy
associated with degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis, currently evaluated as 10 percent disabling effective October 23, 2008.  

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in October 2006 and March 2007 that denied the Veteran's claim for an increased rating for his back disability and in September 2008 that reduced the rating for his back disability from 30 percent to 20 percent disabling, effective December 1, 2008.  In a January 2009 supplemental statement of the case, the RO granted separate 10 percent disability ratings for right and left L5 radiculopathy as the neurological manifestations of the Veteran's low back disability, effective October 23, 2008.  The Veteran's appeal was remanded by the Board in May 2009.

In July 2015 the North Little Rock, Arkansas RO found clear and unmistakable errors (CUE) with previous rating decisions and re-rated the Veteran's lumbar spine disability.  The details of the July 2015 decision and the impact of that decision to the Veteran's lumbar spine rating, and overall combined disability rating, will be discussed in detail below.   

The Board notes that in November 2014, the Veteran revoked his prior representation and submitted a new VA 21-22 appointing Veterans of Foreign Wars as his representative.

With regard to the issue of TDIU currently listed on the cover page, the Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, entitlement to a TDIU was initially denied in the March 2007 rating decision.  The Veteran's May 2007 notice of disagreement only addressed the back issue.  Thereafter, during the course of this appeal, the RO construed additional statements made by the Veteran as a claim seeking entitlement to a TDIU.  Rating decisions issued in January 2010 and March 2014 continued denials of entitlement to a TDIU.
The Board is remanding this issue in observance of VA Fast Letter 13-13.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The July 2015 rating decision which found clear and unmistakable errors in previous rating decisions, and re-rated the Veteran's lumbar spine, did not result in a decrease in compensation paid to the Veteran.

2.  An administrative error decision in July 2015 determined that any overpayment to the Veteran was based on administrative error.

3.  Beginning from September 21, 2006 the Veteran's lumbar spine disability was manifested by periods of severely reduced forward flexion of the thoracolumbar spine, but not ankylosis, with intermittent periods of less than severe loss of range of motion.  

4.  Beginning October 23, 2008, it is factually ascertainable that the Veteran's right lower extremity radiculopathy manifests as no more than moderate.

5.  Beginning June 5, 2015, it is factually ascertainable that the Veteran's right lower extremity radiculopathy manifests as no more than moderately severe.

6.  Beginning October 23, 2008, it is factually ascertainable that the Veteran's left lower extremity radiculopathy manifests as no more than mild.


CONCLUSIONS OF LAW

1.  The level of compensation to the Veteran for his lumbar spine disability was unchanged; the reduction of the Veteran's disability rating for his lumbar spine disability from 30 percent to 20 percent effective December 1, 2008 was not improper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105 (2015).

2.  For the period beginning from September 21, 2006, the criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).

3.  For the period beginning from October 23, 2008 the criteria for a higher rating of 40 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2015).

4.  For the period beginning from November 8, 2011, the criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).

5.  For the period beginning from June 5, 2015, the criteria for a higher rating of 40 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).

6.  Beginning from October 23, 2008, the criteria for a higher rating of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.20, 4.123, 4.124a, Diagnostic Code 8620. 

7.  Beginning from June 5, 2015, the criteria for a higher rating of 40 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.20, 4.123, 4.124a, Diagnostic Code 8620. 

8.  The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.20, 4.123, 4.124a, Diagnostic Codes 8620.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  Generally, when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction, and the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  Id.  However, as discussed further below the Veteran was "not subjected to economic hardship during the course of the appeal".  See VAOPGCPREC 71-91.  Accordingly, the procedural protections of 38 C.F.R. § 3.105(e) are not applicable.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Pursuant to the May 2009 Board remand, the Veteran was sent updated and corrective notice for his increased rating claim in June 2009.  The letter advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2009 VCAA letter also specifically included the relevant Diagnostic Codes as requested by the May 2009 remand.  After the issuance of the June 2009 VCAA letter, the Veteran's claim was readjudicated in a July 2015 Supplemental Statement of the Case (SSOC), which cured any potential timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Therefore, VA fulfilled its duty to notify.   

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records, and Social Security Administration (SSA) records have also been associated with the file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Veteran was provided with examinations in October 2006, December 2006, August 2007, October 2008, November 2011, March 2012, and June 2015.  38 C.F.R. § 3.159(4).  At the examinations, the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave diagnoses.  Since the examinations included sufficient detail as to the current severity of the Veteran's lumbar spine disability with corresponding neurological impairments, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The prior remand instructions were substantially complied with for the Veteran's claim.  The May 2009 Board remand instructions sought updated notice be sent to the Veteran, SSA records be obtained, and for the Veteran's claim to be readjudicated.  The Veteran was sent corrective notice in June 2009, his SSA records were obtained, and the Veteran was sent a SSOC in July 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Rating Reduction

Procedural History

In an October 2001 rating decision the Veteran was granted: (1) service connection for degenerative disc disease with compression fractures at 10 percent effective April 22, 2001, and (2) service connection for Scheuermann's disease at noncompensable effective April 22, 2001.  In a May 2005 rating decision the Veteran's lumbar spine disabilities were combined into a single rating and increased to 30 percent effective January 19, 2015.  The Veteran's 30 percent rating for his lumbar spine disability was maintained in October 2006 and March 2007 rating decisions.  In September 2008, the Veteran's proposed reduction from a 30 percent rating to a 20 percent rating for his lumbar spine disabilities was implemented, effective from December 1, 2008.  

In July 2015, the RO found clear and unmistakable errors in the Veteran's previous rating decisions regarding the rating for his lumbar spine disability.  The Veteran's original increase to 30 percent disabling, was changed to a 20 percent rating effective from January 19, 2005, and then the Veteran's rating was staged.  The July 2015 rating decision reiterated the fact that the May 2005 rating decision  erroneously assigned the Veteran a 30 percent rating based on the criteria for a cervical spine disability, when the evidence of record showed that the Veteran's appropriate rating was 20 percent for a lumbar spine disability.  The July 2015 rating decision also determined that the October 2006, and March 2007 rating decisions erroneously continued a 30 percent rating, when a 40 percent rating was warranted based on forward flexion.  The July 2015 rating decision also determined that the September 2008 rating decision erroneously reduced the Veteran to 20 percent, and that a reduction to 10 percent was warranted.  The July 2015 rating decision was prepared in the attempts to correct previous errors.  The rating decision specifically stated "[p]lease understand that no overpayment of benefits will be established against you based on this decision as the errors were due to no fault of your own but were solely due to fault on the part of the Department of Veterans Affairs."  The rating decision then rated the Veteran according to the evidence of record.  The July 2015 rating decision noted the change to the Veteran's rating was based on VA examinations that showed improvement.  

In July 2015 an administrative error decision determined that the overpayment of VA compensation benefits to the Veteran was due solely to administrative errors and was of no fault of the Veteran.  The administrative error decision stated that the "Veteran should not be charged with an overpayment of benefits" and that since the "Veteran was not at fault for the creation of the overpayment and could not reasonably have known that he was being overpaid, administrative error is assigned."  



Legal Criteria

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action furnished detailed reasons, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

In cases where a veteran's disability rating is reduced, the Board must determine whether the reduction of the veteran's disability rating was proper.  The Veteran's 30 percent rating had been in effect for less than five years when it was initially reduced to 20 percent effective December 1, 2008. 

Although in the instant case the Board is not required to comply with the special VA rating-reduction protections in § 3.344 because the 30 percent rating was in effect less than 5 years, the Board is required to comply with several more general VA regulations applicable to all rating reductions regardless of the rating level or the length of time during which the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013).  Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 provides:  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  

Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet.App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."

The Board notes that the procedural protections regarding reduction of stabilized evaluations under 38 C.F.R. § 3.344  only apply to prospective rating reductions and are inapplicable to retroactively assigned staged disability ratings, assigned as part of an initial or increased disability evaluation.  Thus, the provisions of 38 C.F.R. § 3.344, do not apply to the reductions to the Veteran's rating due to staged ratings.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Analysis

The Board notes at the onset that the propriety of the reduction will only be analyzed as to the initial reduction from 30 percent for the Veteran's lumbar spine to 20 percent.  The ratings of the Veteran thereafter are staged based on the evidence of record and as stated above, the provisions of 38 C.F.R. § 3.344 do not apply to retroactively assigned staged ratings.  Furthermore, it was the original reduction effectuated in the September 2008 rating decision which was perfected by the Veteran.  Notably, the Board's decision herein does not reach the propriety of action undertaken by the RO with respect to finding clear and unmistakable error in the May 2005 rating decision as that issue is not before the Board.  Rather, the underlying claim in the current appeal stems from the Veteran's September 2006 filing. 

The Veteran is service-connected for a lumbar spine disability under Diagnostic Code 5237, and is not service-connected for a cervical spine disability.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).       

Under the Diagnostic Criteria, a 30 percent rating for the Spine is only warranted for a cervical spine disability; based on the rating criteria a lumbar spine disability is not entitled to a 30 percent rating.  38 C.F.R. § 4.71a.  The Veteran was in receipt of a disability rating for a cervical spine disability, when in fact the Veteran was not service-connected for a cervical spine disability, and not entitled to such a rating.  The RO correctly identified the appropriate service-connected disability, and adjusted the Veteran's rating to reflect the disability to his lumbar spine disability.  The Board finds that the RO's adjustment from rating the Veteran under the criteria for a cervical spine disability, to the Veteran's actually service-connected lumbar spine disability, was a more accurate identification of the Veteran's actual disability.  Thus, the Board finds that the basis for the initial reduction from 30 percent to 20 percent for the Veteran's lumbar spine disability under Diagnostic Code 5237 was not an improper reduction.  

Increased Rating

The Veteran has been assigned a staged rating for his lumbar spine disability effective from September 2006, his date of claim for increase.  The Veteran seeks an increased rating for the entire period on appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Under the general rating formula for diseases and injuries of the spine a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  at Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.  at Note (4).  

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  In the present case, the Veteran is already separately service-connected for left and right lower leg extremity radiculopathy associated with the Veteran's lumbar spine disability under Diagnostic Code 8620.  The Veteran's left and right lower leg radiculopathy will be rated in addition.        

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In October 2006 the Veteran underwent a VA spine examination.  The Veteran reported that there had been no changes in his history since his last exam in 2005, and reported that he fell off of a truck in 2002 that had resulted in severe low back pain and a fracture of his right hip.  The Veteran reported that he continued to have intermittent back pain with remissions and that he treated it with medications and stretches.  The Veteran reported a fair response to his treatment and stated that he had no side effects from treatment.  In review of symptoms, the Veteran reported numbness and paresthesias which the examiner deemed to be unrelated to his claimed disability.  The Veteran reported, fatigue, decreased motion, stiffness, weakness, spasms, and pain to his lumbar spine.  The Veteran categorized his pain as being sharp pain, moderate, lasting hours, occurring daily, with radiation and burning to the Veteran's hips.  The Veteran reported flare-ups that occur weekly and last for hours that are severe, precipitated by any activity, and are alleviated by medications, physical therapy and rest.  The Veteran reported that he was able to walk a quarter of a mile.  The examiner noted no objective evidence of muscle spasm, atrophy or guarding, but that there was pain with motion.  There was no tenderness on palpation of the lumbosacral spine and no weakness noted.  The Veteran demonstrated normal gait, and there was no evidence of abnormal spinal contours.  Muscle strength testing was normal at 5/5 with no evidence of atrophy. Sensory examination was normal at 2/2.  Deep tendon reflexes were normal at 2+. There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed: forward flexion of 80 degrees, extension of 30 degrees with pain at 30 degrees on active motion, passive motion, and repetitive use; right lateral flexion of 20 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees.  All range of motion testing revealed pain at the end of the range of motions with pain on active motion, passive motion, and repetitive use.  The Veteran did not show any loss of motion on repetitive use.  The Veteran's combined range of motion of the thoracolumbar spine was 190 degrees.  The Veteran's employment history showed that the Veteran was employed fulltime as an optical worker and he estimated that he lost about six weeks of work in the past year due to his lower back pain.  The Veteran's lumbar spine disability caused significant occupational effects, and the examiner noted that the Veteran had problems lifting and carrying, and a lack of stamina, weakness and fatigue.   

In December 2006 a VA spine addendum was associated with the record.  The Veteran denied any changes from his October 2006 VA examination.  

The Veteran submitted statements in May 2007.  The Veteran stated that he felt as if he was "crippled," and that he experiences daily flare-ups of severe pain.  The Veteran stated that he worked in order to provide for his son.  The Veteran stated that he takes about 30 milligrams of narcotic pain pills, and even more when working in order to cope with his pain. 

The Veteran underwent a VA spine examination in August 2007.  The Veteran reported his employment history of working as an optician at Walmart but that he had to take leave from his job because of his back pain.  The Veteran reported that his back pain had progressively worsened and it increased by standing or sitting for even short periods of time.  The Veteran stated that a change of position is required every 5-10 minutes and that carrying weight increased his pain.  The Veteran reported that he experiences intermittent tingling in his legs and arms that come and go, which he felt was related to his spine.  The Veteran stated that he takes medications and stretches to treat his back pain, but with poor response.  The Veteran reported irritability as a side effect to his narcotic medication.  In review of systems, the Veteran stated that he experienced legs and arms paresthesias.  The Veteran reported symptoms of decreased motion, stiffness, weakness, spasms, and pain in the mid and low back with onset of pain with repetitive motion.  The Veteran characterized his pain as being achy, burning and slicing pain, that is moderate to severe that is constant and occurs daily.  The Veteran denied any radiation of pain.  The Veteran reported flare-ups that occur every one to two months which last for one to two weeks that are of moderate severity.  The Veteran stated that his flare ups are precipitated by repetitive use of the back or heavy carrying and are alleviated with rest.  The Veteran reported that he stayed home from work four times in the past 12 months, but that bedrest was not ordered by a physician.  The Veteran did not report any use of devices or aids necessary for ambulation, and that he was able to walk a quarter of a mile.  Physical examination of the Veteran revealed no objective evidence of muscle spasm, atrophy, guarding, or weakness.  There was pain with motion on the left and tenderness on the left.  The examiner noted that there was no muscle spasm, tenderness and that the Veteran had kyphosis and scoliosis.  Muscle strength testing was normal at 5/5.  There was muscle atrophy of the right calf that the examiner noted was due to a right hip fracture.  Sensory examination was normal.  Deep tendon reflexes were normal at 2+. There was no evidence of ankylosis.  Range of motion testing revealed forward flexion of 80 degrees with pain at 60 degrees, pain after repetitive motion, but no additional loss of motion on repetitive use, extension of 25 degrees with pain at 20 degrees, pain after repetitive motion, but no additional loss of motion on repetitive use, right lateral flexion of 25 degrees with pain at 15 degrees, pain after repetitive motion, but no additional loss of motion on repetitive use, left lateral flexion of 35 degrees with pain at 25 degrees, pain after repetitive motion, but no additional loss of motion on repetitive use, right lateral rotation of 35 degrees, and left lateral rotation of 35 degrees, and combined range of motion of the thoracolumbar spine was 235 degrees.  The examiner noted that imaging reports showed vertebral body fractures at T8-T10 with less than 10 percent loss of height.  In review of the Veteran's employment history, the Veteran stated that he was unemployed for less than a year due to his health.  The examiner deemed that the Veteran's lumbar spine disability had a significant effect on his occupation, and that he suffered from decreased mobility, problems with lifting and carrying, and pain.  The examiner deemed that the Veteran's condition had an impact on his ability to engage in physical employment, but with no impact to his ability in sedentary employment which would allow for a change of position and tolerance of absences from work.  

In May 2008, VA received a submission which showed that the Veteran's right hip fracture, and chronic low back pain was the reason for a work accommodation.  The Veteran had a physician determine that the Veteran was unable to lift items heavier than twenty-five to thirty pounds, and that he was unable to do repetitive bending.  The Veteran's physician deemed the Veteran's condition as being chronic.  An exit interview from June 2008 indicates that the Veteran voluntarily terminated his employment due to health.  In June 2008, the Veteran's mother reiterated that the Veteran suffered from back pain, which limited his physical activity.  

In October 2008 the Veteran underwent a VA spine and peripheral nerves examination.  The Veteran reported that his back was getting progressively worse. The Veteran stated that he was taking multiple medications with good response. In review of systems the Veteran reported numbness to the knees and occasionally to his feet, and that he suffered from loss of balance on occasion.  The Veteran reported a history of decreased motion, stiffness, spasms, and pain in the lower thoracic area which was constant, sharp, and burning.  The Veteran reported that his pain was moderate in severity and was constant on a daily basis.  The Veteran reported having shooting pain down to the bilateral knees that is a tingling, burning sensation.  The Veteran reported severe flare ups a few times a month that last one to two days, which are precipitated by normal activity like walking, and doing chores.  The Veteran stated that his flare-ups are alleviated by rest.  The Veteran reported that he used a cane and was able to walk one to three miles.  The examiner noted that the Veteran did not suffer from intervertebral disc syndrome.  There was no objective evidence of muscle spasms, guarding or atrophy.  The examiner noted pain with motion on the left but no tenderness or weakness.  The examiner said there was no muscle spasm, tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's gait and posture were deemed normal. Muscle strength testing was normal at 5/5 with no evidence of muscle atrophy. Sensory examination was normal.  Deep tendon reflexes were normal at 2+. There was no ankylosis of the Veteran's lumbar spine.  Range of motion testing revealed forward flexion of 75 degrees with pain at 40 degrees, extension of 25 degrees with pain at 20 degrees, left lateral flexion of 30 degrees with pain at 20 degrees, right lateral flexion of 30 degrees with pain at 15 degrees, left lateral rotation of 30 degrees, and right lateral rotation of 30 degrees with pain at 15 degrees.  The Veteran did not have additional loss of motion on repetitive use testing.  The Veteran's combined range of motion of the thoracolumbar spine was 220 degrees.  In review of the Veteran's employment history the Veteran reported that he was unemployed because he was missing too much work because of his back pain.  The effects of the Veteran's usual activities due to his lumbar spine disability was deemed severe.   

In review of the Veteran's neurological problem, the Veteran reported that he started noticing tingling sensations in his back and down his legs about three to four years prior to his examination.  The Veteran stated that in his lower thoracic area and in the paraspinous region down to both legs and knees he generally experienced symptoms.  The Veteran also stated that he experienced numbness to his feet.  A physical examination showed muscle strength at five, without motor impairment.  In review of sensory function, the Veteran's right and left side had decreased light touch, with diminished senses in his feet.  The Veteran exhibited normal knee and ankle reflexes.

In November 2011 the Veteran underwent a back conditions Disability Benefits Questionnaire (DBQ).  The Veteran reported that he had continuous pain and intermittent tingling with burning most of the time.  The Veteran stated that pain, numbness, and tingling radiated down both legs, worse on the right side.  The Veteran stated that he was currently taking hydrocodone and tramadol for pain on a daily basis.  The Veteran stated that he was having difficulty sleeping at night due to his pain, characterized his pain as a six or seven out of ten, and stated that his pain does fluctuate during the course of the day.  The Veteran stated that he avoids all lifting from ground level, that he lifts from standing level a maximum of ten to twenty pounds, and that he could not pick up his son who was sixty pounds.  The Veteran stated that he could not engage in physical activities, except for swimming and occasionally using a stationary bike.  The Veteran reported problems with running, and with prolonged sitting and standing.  The Veteran reported flare-ups two to three times a year in which pain is so severe that he is confined to his home.  The Veteran reported that even when confined to his home, he is able to complete basic activities.  During a severe flare-up the Veteran stated that he is only able to walk very slowly and in a stooped position while holding on to walls for support.  Range of motion testing revealed forward flexion of 25 degrees with pain at 25 degrees, extension of 5 degrees with painful motion at 5 degrees, right lateral flexion at 20 degrees, with no objective evidence of painful motion, left lateral flexion to 20 degrees with no objective evidence of painful motion, right lateral rotation to degrees with pain at 20 degrees, and left lateral rotation to 20 degrees with pain at 20 degrees.  There was no change or additional limitation of motion on repetitive use testing. The combined range of motion of the thoracolumbar spine was 110 degrees.  The examiner noted that the Veteran suffers from less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing because of his back pain. The Veteran exhibited tenderness to palpation of the right L1 area and the Veteran showed guarding and muscle spasm severe enough to result in abnormal gait.  Muscle strength testing was normal at 5/5, deep tendon reflexes were normal at 2+, and a sensory examination was normal.  The straight leg raise was negative bilaterally and the Veteran stated that he had radicular pain which was classified as intermittent pain (usually dull), paresthesias and/or dysthesia, and numbness to a moderate degree in both lower extremities.  In review of other signs or symptoms of radiculopathy, the examiner stated that he experiences radiating pain, numbness, burning, and a positive EMG.  The examiner noted that there were no other neurologic abnormalities or findings related to the back.  The examiner noted that the Veteran suffers from intervertebral disc syndrome but that he did not have any incapacitating episodes in the past 12 months due to his lumbar spine symptoms. The examiner noted that the Veteran did not use any assistive devices to aid in ambulation.  In review of the functional impact due to the Veteran's spine disability, the Veteran reported marked difficulty bending, lifting, and carrying and that the Veteran was limited in his ability to stand or sit for prolonged periods of time.

In a March 2012 VA addendum, the examiner noted that in 2008 the Veteran had an EMG performed demonstrating bilateral L5 radiculopathy, and that based upon the symptoms and recent findings, the level of severity in the Veteran's right side would be considered moderate based upon symptoms of pain, numbness and tingling, and mild on the left side due to the relatively fewer symptoms.

In August 2013 the Veteran testified at a Decision Review Officer hearing.  In relation to the Veteran's proposed reduction of his disability evaluation, the Veteran stated that he felt as if his back was getting worse, and not better.  The Veteran stated that he had a difficult time playing with his kids which involved any physical activity.  The Veteran stated his back symptoms prevented him from bending to tie his shoes.  The Veteran stated that he takes anti-inflammatories for his back pain, and that his dosage had increased through the years.  The Veteran attested to his back being worse than when he was previously examined, and requested a new examination.  

VAMC records show a December 2014 physical therapy initial assessment.  The Veteran relayed his history of low back pain, and that he experienced some occasional radicular type symptoms in his legs.  The Veteran stated that his symptoms would go as far as his foot, and that his right side was more severe than his left.  VAMC records show that the Veteran was able to swim, ride the stationary bike, and was able to do stretches.  The Veteran stated that at best his pain was two out of ten, was currently three out of ten, and that at worst it gets to seven out of ten.  The Veteran stated that his pain is better with some activity, but that it worsens with too much activity.  In review of the Veteran's low back, the physician stated that the Veteran demonstrated grossly limited range of motion by 25 percent in all planes except for extension which was limited by 75 percent.  

In June 2015 the Veteran underwent a back conditions DBQ.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine, degenerative disc disease.  The Veteran stated that he had chronic pain, and that he has had pain since approximately 1997.  The Veteran noted some occasional radicular type symptoms in his legs.  The Veteran also stated that he experiences symptoms in his feet.  The Veteran stated that when he experiences flare-ups he is unable to even cook, and stated that he is bed ridden.  The Veteran's initial range of motion was deemed abnormal as the Veteran had forward flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  The Veteran's combined range of motion was 200 degrees.  The examiner noted that the Veteran had pain on all range of motion tests, but that his pain did not result in functional loss.  The examiner noted pain with weightbearing with localized tenderness at the Veteran's lumbar L3-L4 region.  The Veteran was able to perform repetitive motion, and he did not have any additional loss of function or range of motion after multiple repetitions.  The examiner stated that the pain, weakness, fatigability or incoordination did not limit his functional ability with repeated use over a period of time.  The examination was not being conducted during a flare-up and the examiner determined that the examination was not medically consistent or inconsistent with the Veteran's reported functional loss during flare-ups.  The examiner noted that the Veteran's muscle spasms, localized tenderness, and guarding all resulted in abnormal gait or abnormal spinal contour.  Muscle strength testing was all normal and the Veteran did not have any muscle atrophy.  Reflex, and sensory examination of the Veteran also was found to be normal.  The Veteran had a negative leg raise test bilaterally.  The examiner noted that the Veteran had moderate constant pain bilaterally which was deemed moderate, severe intermittent pain bilaterally, mild paresthesias and/or dysesthesias bilaterally, and mild numbness bilaterally.  The examiner found that the Veteran did not have any other signs or symptoms of radiculopathy.  In the examiner's opinion the Veteran's radicular severity was mild bilaterally.  The Veteran was found not to suffer from ankylosis of the spine, nor where there other neurologic abnormalities, or findings related to his lumbar spine.  The Veteran was found not to have suffered from intervertebral disc syndrome.  The Veteran was found to occasionally need the assistance of a cane.  In review of X-rays, the examiner noted that arthritis was documented.  The examiner concluded that the Veteran's spine condition impacted his ability to work, and that he last worked as an optician in 2007.  The examiner noted that the Veteran had to miss time at work, and that he had problems standing, and walking.

On June 5, 2015 the Veteran underwent a peripheral nerve examination with EMG/NCS studies.  The examiner noted the Veteran's original back injury, and his history working as a carpet installer, and then as an optician.  The examiner reviewed the Veteran's medical history, including reviewing imaging films.  In review of symptoms, the Veteran was positive for nocturia, and erectile dysfunction.  The examiner noted that the Veteran appeared uncomfortable at the examination.  The examiner noted the Veteran's bilateral custom lifts in his shoes as a result of his shortened leg after hip fracture, but that his current lifts were different than previously prescribed lifts.  The Veteran showed no weakness of bilateral key pinch, tip pinch, grip strength, finger spread, with ok sign on distraction testing.  The Veteran did not show weakness of bilateral foot eversion, inversion, dorsiflexion, plantarflexion, but there was weakness of right hip motion and right great toe dorsiflexion.  The Veteran had a slow gait but no clear limp, heel-knee-shin was slightly lower on right ride than on left.  Deep tendon reflexes were all normal, and a detailed motor exam revealed active movement against full resistance for all testing except for the Veteran's right hip extension which revealed active movement against some resistance.  A sensory examination was normal bilaterally.  Nerve studies were also conducted.  In assessment, the examiner noted that the Veteran had an abnormal study, and that the Veteran showed chronic lumbar radiculopathy confined to the right L2-L4 area of the spine.  NCS showed mild symptoms on the left, and severe symptoms on the right.  The examiner noted that there was no convincing evidence of generalized peripheral neuropathy.     

SSA records associated with the record show that the Veteran was instructed by medical professionals not to stand constantly, walk, bend, lift, or carry objects greater than forty pounds.  The Veteran was also told to avoid constant sitting without the ability to stand and move around.  

As discussed above, the July 2015 rating decision found clear and unmistakable errors in past rating decisions, and essentially re-rated the Veteran's lumbar spine disability.  The Board will address the staged ratings from the time of the Veteran's September 2006 claim for increased rating.  Thus, the Board will address the Veteran's 40 percent rating effective from September 21, 2006, the Veteran's 10 percent rating effective from October 23, 2008, the Veteran's 40 percent rating effective from November 8, 2011, and the Veteran's 20 percent rating effective from June 5, 2015.  The Veteran's associated bilateral lower extremity radicular symptoms rated at 10 percent effective October 23, 2008 will also be addressed.

The Veteran is not entitled to a rating in excess of 40 percent effective from September 21, 2006 based on the Diagnostic Criteria.  The Veteran's lumbar spine disability has not shown unfavorable ankylosis during any point of the appeal period, and therefore a rating under Diagnostic Code 5237 in excess of 40 percent is not warranted.  38 C.F.R. § 4.71a DC 5237.  Also, the Veteran's October 2008 VA examination revealed forward flexion of 75 degrees with pain at 40 degrees, and a combined range of motion of the thoracolumbar spine of 220 degrees.  The Veteran exhibited forward flexion to 25 degrees with pain at his November 2011 VA examination.  The Veteran exhibited forward flexion to 80 degrees at his June 2015 VA examination.  The Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  The Board additionally notes that the most recent VA examination in March 2015 considered the DeLuca factors and contemplated any additional functional impairment based on weakened movement, excess fatigability, or incoordination to the Veteran's lumbar spine including even further functional loss on repetitive use or during flare-ups.  The examination was not being conducted during a flare-up and the examiner determined that the examination was not medically consistent or inconsistent with the Veteran's reported functional loss during flare-ups, which would have essentially required speculation.  Although the examiner was unable to provide an opinion on the effect of flare-ups, the examiner clearly explained that speculation was necessary because the Veteran did not experience a flare-up on examination.  The examiner provided a basis for his inability to provide a further determination and therefore the examination opinion still holds probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination). Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  As to the impact of the Veteran's flare-ups prior to the March 2015 VA examination, the Veteran was able to state the frequency and the severity of his flare-ups and how they affected him functionally.  Thus, while the prior examinations do not have a specific opinion on the functional effect the Veteran's flare-ups would have to the Veteran's range of motion, the Veteran's lay reports of the extent of his flare-ups are associated with the record.  In light of all of the foregoing, the Board finds that the Veteran's overall impairment is more reflective of the 40 percent ratings assigned during the course of this appeal period. Specifically, the Board finds that the Veteran's back disability is manifested by periods of severely reduced forward flexion of the thoracolumbar spine with intermittent periods of less than severe loss of range of motion.  Thus, he is entitled to the benefit of a 40 percent rating for the entire appeal period. 

The Board has considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the medical evidence of record is against a finding that the Veteran has had any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  

Additionally, under Diagnostic Code 8620, mild incomplete paralysis warrants a 10 percent rating while moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. A maximum 80 percent is warranted for complete paralysis of the sciatic nerve, which is characterized by dangling or drop foot, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

In review of the Veteran's bilateral lower extremity radiculopathy, the Veteran had pertinent complaints in 2006 but the VA examiner indicated that the Veteran's symptoms were not related to his back disability.  The Veteran also reported having shooting pain from his back down to his bilateral knees that was characterized as a tingling, burning sensation at the October 2008 VA examination.  The Veteran reported numbness occasionally to his feet.  A physical examination showed muscle strength at five, without motor impairment.  In review of sensory function, the Veteran's right and left side had decreased light touch, with diminished senses in his feet.  The Veteran exhibited normal knee and ankle reflexes.  In November 2011 the Veteran stated that pain, numbness, and tingling radiated down both legs, and it is worse on the right side.  Muscle strength testing was normal at 5/5, deep tendon reflexes were normal at 2+, and a sensory examination was normal.  The straight leg raise was negative bilaterally and the Veteran stated that he had radicular pain which was classified as intermittent pain (usually dull), paresthesias and/or dysthesias, and numbness to a moderate degree in both lower extremities.  In review of other signs or symptoms of radiculopathy, the examiner stated that he experiences radiating pain, numbness, burning, and had a positive EMG.  A March 2012 VA addendum noted that based upon the symptoms and recent findings, the level of severity in the Veteran's right side radiculopathy would be considered moderate based upon symptoms of pain, numbness and tingling, and mild on the left side due to the relatively fewer symptoms.  In June 2015 the Veteran underwent a peripheral nerve examination.  The Veteran showed no weakness of bilateral key pinch, tip pinch, grip strength, finger spread, with ok sign on distraction testing.  The Veteran did not show weakness of bilateral foot eversion, inversion, dorsiflexion, plantarflexion, but there was weakness of right hip motion and right great toe dorsiflexion.  Deep tendon reflexes were all normal, and a sensory examination showed normal findings.  In assessment the examiner noted that the Veteran had an abnormal study, and that the Veteran showed chronic lumbar radiculopathy confined to the right L2-L4 area of the spine.  NCS showed mild symptoms on the left, and severe symptoms on the right.  

Based on the evidence of record the Board finds that the Veteran's left leg radiculopathy was appropriately rated throughout the period on appeal.  The General Rating Formula contemplates disability of the low back "whether or not it radiates" and there was no objective evidence that showed that the Veteran's symptoms had manifested to a compensable degree under Diagnostic Code 8620 prior to October 23, 2008.  The medical findings are given more probative weight than the Veteran's lay statements given the complexity of the medical condition.  It was not factually ascertainable until October 23, 2008 that a separate compensable rating was warranted.  The Veteran noted a tingling, burning sensation which traveled from the Veteran's back to his knees and occasionally to his feet.  While the Veteran showed radicular pain paresthesias and/or dysthesias, and numbness to a moderate degree in November 2011, the Veteran's overall symptoms remained mild, as he had normal muscle strength testing at 5/5, deep tendon reflexes were normal at 2+, and a sensory examination was normal.  Thus, the Veteran's overall symptomology of the sciatic nerve was mildly impaired.  The Veteran's left lower extremity radicular symptoms maintained mild severity on examination in June 2015.  Thus, as the Veteran's sciatic nerve symptomology has been mild, and not of a greater severity, the Veteran is not entitled to a rating in excess of 10 percent for his sciatic nerve.  38 C.F.R. § 4.124a DC 8620. 

Based on the evidence of record the Board finds that it was not factually ascertainable until October 23, 2008 that a separate compensable rating was warranted for the right leg.  The medical findings are given more probative weight than the Veteran's lay statements given the complexity of the medical condition.  Moreover, as noted in the March 2012 VA addendum to the November 2011 VA examination, based upon November 2008 EMG findings in connection with the October 2008 VA examination and the current examination findings, the Veteran's right leg radiculopathy was more consistent with moderate impairment.  Thus, the Veteran is entitled to a higher rating of 20 percent beginning October 23, 2008.  Additionally, the Board notes the June 5, 2015 nerve condition study showed severe symptoms of the Veteran's right extremity.  Thus, the Board finds that the Veteran's disability more nearly approximates the criteria for moderately severe under Diagnostic Code 8620 in the absence of a showing of marked muscular atrophy effective June 5, 2015. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's back disability.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion, ankylosis, and neurologic manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  
The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

The initial reduction from 30 percent to 20 percent effective December 1, 2008 for lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis was not improper.

For the period beginning from September 21, 2006, entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis is denied.

For the period beginning from October 23, 2008, entitlement to a higher rating of 40 percent for lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis is granted subject to the laws and regulations governing payment of monetary awards. 

For the period beginning from November 8, 2011, entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis is denied.

For the period beginning from June 5, 2015, entitlement to a higher rating of 40 percent for lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis is granted subject to the laws and regulations governing payment of monetary awards. 

Entitlement to a higher rating of 20 percent for right lower extremity radiculopathy associated with lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis beginning October 23, 2008 is granted subject to the laws and regulations governing payment of monetary awards. 

Entitlement to a higher rating of 40 percent for right lower extremity radiculopathy associated with lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis beginning from June 5, 2015 is granted subject to the laws and regulations governing payment of monetary awards. 

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy associated with lumbar spine degenerative disc disease, with associated compression fractures, Scheuermann's disease, and spondylolysis is denied.


REMAND

VA Fast Letter 13-13 (now incorporated into the Live Manual) provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD in May 2007, initiating the above appeal for the October 2006 and March 2007 denials of an increased rating for the service connected back disability.  Thereafter, during the course of this appeal, the RO construed additional statements made by the Veteran as a claim seeking entitlement to a TDIU.  Rating decisions issued in January 2010 and March 2014 continued denials of entitlement to a TDIU.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following actions:

1.  As the Veteran filed a NOD regarding an increased evaluation for service-connected back disability, and while the appeal was pending, the Veteran claimed TDIU due in part to the disability on appeal, and the January 2010 and March 2014 rating decisions denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.

2.  Thereafter, the AMC/RO shall readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


